IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





 WR-39,705-02


EX PARTE CARL HENRY BLUE





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BRAZOS COUNTY



	Per curiam. 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to Article 11.071 of
the Texas Code of Criminal Procedure.
	In April of 1995, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.0711 of the Texas Code
of Criminal Procedure, and the trial court set punishment at death.  Applicant's conviction
was affirmed on direct appeal.  Blue v. State, No. 72,106 (Tex. Crim. App. - delivered
December 4, 1996).  Applicant filed an application for writ of habeas corpus in this Court
which was denied with written order on January 13, 1999.  Applicant then filed an
application for writ of habeas corpus in federal court.  In December of 2000, The United
States District Court for the Southern District of Texas granted the application and
ordered a new punishment hearing.  In August of 2001, Applicant's new punishment
hearing began and on October 10, 2001, Applicant was again sentenced to death. 
	Applicant presents ten allegations in which he challenges the validity of his
conviction and resulting sentence.  The trial court entered findings of fact and conclusions
of law and recommended that relief be denied.  
	This Court has reviewed the record and adopts the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review,
the relief sought is denied.	
 IT IS SO ORDERED THIS THE 10TH DAY OF NOVEMBER, 2004.

Do Not Publish